THE STATE OF TEXAS

                        NOTICE TO SHOW CAUSE


TO: Constable Ron Smith, Denton County, Texas

GREETINGS:

     WHEREAS, the Court of Appeals for the Second District of Texas on
     February 28, 2014 made and entered the following order:

                         COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                            FORT WORTH
                    ____________________________

                          NO. 02-13-00171-CV
                    ____________________________

                    ROSS MANDEL AND LEA MANDEL
                                    V.
  LEWISVILLE INDEPENDENT SCHOOL DISTRICT; COUNTY OF DENTON,
                      TEXAS; AND CITY OF PLANO


                                   AND
                    ____________________________

                          NO. 02-13-00412-CV
                    ____________________________

                 IN RE ROSS MANDEL AND LEA MANDEL


                        From the 431st District Court
                          of Denton County, Texas
                   Trial Court Cause No. 2011-0490-431
                           ORDER TO SHOW CAUSE

      The instant dispute arose after a final default judgment was entered

November 15, 2012, against Ross and Lea Mandel (the Mandels) for delinquent

property taxes. See Tex. R. App. P. 30. The judgment authorized a sale of the

Mandels’ property to pay the delinquent tax amount. See Tex. Tax Code Ann.

§ 33.41 (West 2008). The order of sale was issued on January 4, 2013. See id.

§ 33.53(b) (West 2008). It appears the property was sold to Claussner Holdings,

LLC (Claussner) on April 2, 2013. On May 14, 2013, the Mandels filed a notice

of restricted appeal. See Tex. R. App. P. 26.1(c), 30. After all appellate briefing

was completed in this court, the trial court clerk issued a writ of possession on

October 21, 2013, as provided in the final default judgment and at Claussner’s

request. See Tex. Tax Code Ann. § 33.51 (West 2008); Tex. R. Civ. P. 310, 632.

The Mandels filed a cash deposit in lieu of supersedeas bond, and the trial court

clerk, on October 31, 2013, issued a writ of supersedeas to stay any execution of

the writ of possession.1   See Tex. R. Civ. P. 634; Tex. R. App. P. 24.1(c).

Constable Ron Smith of Denton County was served with the writ of supersedeas

on November 13, 2013, at 11:00 a.m.2




      1
      No one has challenged the sufficiency of the Mandels’ deposit in lieu of
bond as provided by rule. See, e.g., Tex. R. App. P. 24.3, 24.4.
      2
      The Mandels argue that a copy of the writ of supersedeas was mailed to
Smith on November 1, 2013. However, the officer’s return on the writ of
supersedeas reflects that Smith was personally served on November 13, 2013.
                                        2
       On November 12, 2013, twelve days after the writ of supersedeas was

issued but one day before Smith was personally served with it, the Mandels

asserted that Smith attempted to execute on the writ of possession because of

his belief that the writ of supersedeas was “invalid for unexplained reasons.” The

Mandels immediately filed a motion to enforce the writ of supersedeas with the

trial court; however, the trial court informed them that it would not consider the

motion until November 15. Smith allegedly agreed to wait to enforce the writ of

possession until after the trial court had considered the Mandels’ motion. Smith,

however, allegedly returned to the home the next morning—November 13—and

again attempted to evict the Mandels pursuant to the writ of possession. The

Mandels immediately filed an emergency motion in this court to stay any

execution of the writ of possession. We granted the motion that same day—

November 13, 2013—and stayed any execution of the writ of possession until

further order of this court. See Tex. Gov’t Code Ann. § 22.221(a) (West 2004)

(granting courts of appeals power to issue all writs “necessary to enforce the

jurisdiction of the court”).

       After receiving notice of this court’s stay order on November 13, Smith

allegedly continued his execution of the writ of possession and succeeded in

evicting the Mandels and their possessions from the property. On November 14,

the Mandels filed a supplemental brief in the trial court in support of their motion

to enforce the writ of supersedeas. On November 15, the trial court denied the


                                         3
Mandels’ motion to enforce the writ of supersedeas and refused to quash the writ

of possession.3 The Mandels filed a petition for writ of mandamus on November

25, arguing that the trial court had abused its discretion in denying their motion,

for which there was no adequate appellate remedy. We take judicial notice of all

documents filed in the appeal and the mandamus action. See, e.g., Freedom

Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 623–24 (Tex. 2012) (holding

appellate court may take judicial notice of relevant facts under rule of evidence

201(b)).

      On January 21, 2014, we entered an order abating the appeal and the

mandamus action and directing the trial court to conduct an evidentiary hearing

to determine why Smith should not be held in contempt for failing to comply with

our November 13, 2013 order staying execution of the writ of possession and

why he “should not be punished and sanctioned” for disregarding our order. We

attached a copy of our November 13 order to the abatement order.                   We

specifically warned Smith of the consequences if he failed to show such cause:

“FAILURE OF CONSTABLE RON SMITH TO SHOW CAUSE BY [February 7,


      3
        At the hearing, Claussner attempted to provide the trial court with a copy
of the amicus brief it filed in the appeal. The trial court did not accept the copy
but paused to note its “frustrations” with this court’s failure to “follow those
[electronic filing] rules” by not making filings, such as an amicus brief, available to
the public. We now inform the trial court that there is no rule or order that
requires this court to make documents filed with the court available by remote
access. See generally Tex. R. App. P. 9. We understand the trial court’s
confusion with the relatively new electronic-filing rules but warn the trial court to
tread carefully when accusing this court of willfully violating the rules.
                                          4
2014] SHALL RESULT IN THE ISSUANCE OF                         A JUDGMENT OF

CONTEMPT.” We further ordered that notice of the show-cause order be served

on Smith. We did not grant the trial court any further jurisdiction or authority over

this matter. Smith was personally served with our abatement order on January

22, 2014.

      On February 5, 2014, the trial court held a hearing under the limited

jurisdiction and authority granted to it by our abatement order. Smith stated that

the trial court could not proceed because “the exact acts and the dates and times

that [Smith] violated the court order” were not given in our show-cause order.

The trial court concurred and stated that it did not “believe” that we had the

“authority to issue a show cause order” because we did not give Smith the

required notice “as to the nature of acts alleged to have been contemptuous.”

Specifically, the trial court stated that “there’s no evidentiary basis that has ever

been provided for the allegations of contempt.”         Apparently, the trial court

believed that the Mandels’ verified and certified documentary evidence filed in

the mandamus proceeding was not competent evidence.4                The trial court


      4
       As we state below, the determination of what evidence this court may
consider in determining this contempt matter, which arose after the trial court’s
plenary power had expired, was not for the trial court to decide. Further, the trial
court’s statement that the Mandels’ evidence offered in support of their
mandamus petition could not be considered was patently incorrect. See Johnson
v. Hughes, 663 S.W.2d 11, 12 (Tex. App.—Houston [1st Dist.] 1983, orig.
proceeding) (holding mandamus proceedings require “certainty in the pleadings
and as to the facts,” which can be accomplished by “affidavits in verification of
the petition”); see also Tex. R. App. P. 52.3(g), (j), (k)(1), 52.7(a) (requiring
                                         5
construed Smith’s extemporaneous argument against the advisability of a show-

cause hearing as an “objection to this procedure” and sustained the objection.

      The Mandels, believing that we simply had ordered the trial court to

conduct a hearing to provide “the evidentiary basis for which to issue a show

cause,” requested and received permission to introduce evidence regarding

Smith’s actions surrounding the execution of the writ of possession.            The

Mandels called Smith as a witness; however, he invoked his Fifth Amendment

right to refuse to testify on the advice of counsel. The Mandels’ attorney, Edward

Dennis, testified that, on November 12, 2013, he talked to David Brusilow, a

friend of the Mandels’ whom Ross Mandel had asked “to go out to the property,”

who informed Dennis that Smith had stated he would not return to the property

until after the trial court ruled on Appellant’s motion to enforce the writ of

supersedeas. The next morning, on November 13, Ross Mandel, who was out of

town and not at the property, and Brusilow, who was at the property, each

contacted Dennis to inform him that Smith had returned to the property. Dennis

then called Smith and asked why Smith “had returned to the property to execute

the writ of possession when he said that he was not going to do so.” Smith told

Dennis that he was going to execute the writ of possession based on instructions

he had received from Claussner’s attorney and refused to wait until Dennis could



mandamus petition to be certified by filing party, appendix contents to be certified
or sworn, and each fact in petition to be supported by appendix reference).

                                         6
seek a stay even though Smith was aware of the writ of supersedeas. Dennis,

on behalf of the Mandels, immediately filed the motion to stay execution of the

writ of possession in this court at 12:40 p.m.

         Ross Mandel testified that he arrived at his home “in the afternoon” of

November 13, 2013, and “people appeared to be taking things out of [his] house,

putting them in the street, putting them on the driveway, throwing things out the

door.”       At approximately 5:20 p.m. on November 13, our order granting the

Mandels’ motion to stay and staying “execution of the writ of possession issued

in cause number 2011-0490-431” was entered in this court’s case-management

system.5 Shortly before entering the order in the system, this court’s clerk faxed

a copy of the order to all interested parties, including the trial court and the trial

court clerk, at approximately 5:15 p.m. Dennis received the order by fax “on or

about 5:30 p.m.” Dennis called Smith, informed him of the order, and “asked that

[Smith] stop.” Smith refused. At 5:54 p.m., Dennis’s secretary e-mailed a copy

of our order to Smith and all other interested parties, including Ross Mandel and

Brusilow, “who were at the property.”




         5
        The time of entry and the time Dennis testified he received the signed
order by fax are approximately one hour earlier than the time reflected on the fax
time stamp, which seemed to confuse the trial court regarding when we entered
and faxed the order. It appears the court’s fax machine had not been updated to
reflect the end of daylight savings time, which had occurred on November 3,
2013. This would explain the one-hour discrepancy between the time stamp on
the fax and the time Dennis testified he received the order by fax.
                                          7
      Shortly after Brusilow received the order electronically from Dennis,

Brusilow showed the order to Smith, who said that “he didn’t need to pay

attention to that order.” Smith continued removing the Mandels’ possessions

from the property and would not let Ross Mandel enter the house.

      Dennis arrived at the property at approximately 6:30 p.m. and “personally

served a copy of the [stay] order” on Smith. Smith refused to stop the execution

of the writ of possession because he had “already done it” and ordered a deputy

constable to escort Dennis out of the home.6 Dennis stayed at the property until

7:30 p.m. while Smith “continued [removing] possessions of the Mandels from

the home to the front driveway where movers were putting it into trucks, and

there was no stoppage of any of that moving out. And Constable Smith had

refused to let [Dennis] or the Mandels or anyone in.”        Indeed, the Mandels

introduced into evidence a picture taken by Dennis showing Smith inside the

home “overseeing the execution of the writ of possession” at “about 7:00 p.m. on

November 13th,” which was after Brusilow had showed Smith an electronic copy

of our order staying the writ of possession and after Dennis had personally


      6
        The fact that the writ of possession had been partially executed did not
render our stay order ineffective to stop the remainder of the execution, which
continued for at least four hours after Smith received notice of our stay order as
we explain below. See, e.g., Associated Gen. Contractors of Tex., Inc. v. City of
Corpus Christi, 694 S.W.2d 581, 582 (Tex. App.—Corpus Christi 1985, no writ);
cf. Toudouze v. Urban Renewal Agency of the City of San Antonio, 404 S.W.2d
821, 821 (Tex. Civ. App.—San Antonio 1966, writ ref’d n.r.e.) (noting appeal from
trial court’s denial of stay of execution on writ of possession moot because sheriff
executed writ and buyer of property took possession and demolished buildings).
                                         8
delivered a copy of our order to Smith.            Ross Mandel testified that Smith

continued removing the Mandels’ possessions from the home for a “minimum of

four” hours after Smith saw this court’s order staying enforcement of the writ of

possession. The Mandels’ possessions were not completely removed from the

property until the morning of November 14, 2013.

      After the hearing, the trial court entered an order sustaining Smith’s

“objection” and stated that it “RESPECTFULLY FINDS” that our abatement order

was insufficient to allow a finding of contempt:

      The instant show cause order summarily finds Constable Ron Smith
      guilty of unspecified contemptuous conduct, rather than providing
      notice of the allegations and an opportunity to be heard. Further the
      show cause order does not allege when, how[,] or by what means
      Constable Ron Smith violated the appellate court’s underlying order
      and does not notify Constable Ron Smith whether criminal
      confinement or a criminal penalty may be imposed for any act or
      acts of contempt. As a matter of fundamental due process, the trial
      court finds that Constable Ron Smith is entitled to specific notice of
      such allegations before the trial court is permitted by law to conduct
      a contempt hearing. Accordingly, Constable Ron Smith’s objection
      to the instant show cause order and hearing is RESPECTFULLY
      SUSTAINED.[7]

      Only this court has the authority to enforce our orders through the power of

contempt. See In re Gabbai, 968 S.W.2d 929, 931 (Tex. 1998) (holding trial


      7
        We pause here to express our uncertainty regarding the trial court’s
intended meaning by putting the word “respectfully” in all capitals and in bold
type. We resolve any question in the trial court’s favor and will assume that this
emphasis reflects the “dignified and courteous” manner a judge is to perform his
adjudicative responsibilities, including those responsibilities directed to this court.
Tex. Code Jud. Conduct, Canon 3(B)(4), reprinted in Tex. Gov’t Code Ann., tit. 2,
subtit. G, app. B (West 2013).
                                          9
court had no authority to enforce by contempt a court of appeals order to file

supersedeas bond after appeal was dismissed for failure to file bond); see also In

re Sheshtawy, 154 S.W.3d 114, 124–25 (Tex. 2004) (orig. proceeding)

(recognizing court of appeals “retains the overarching power to stay any actions

of a trial court, including contempt proceedings, that may interfere with its

jurisdiction or the subject matter of the appeal,” but holding trial court usually is in

better position to hear motion for contempt “when a final judgment has not been

superseded or stayed pending an appeal”). In other words, we have contempt

power to address violations of our own orders. See Oscar M. Telfair, III, P.C. v.

Bridges, 161 S.W.3d 167, 171–73 (Tex. App.—Eastland 2005, no pet.); see also

Tex. Gov’t Code Ann. § 21.002. Here, execution of the writ of possession clearly

was stayed by this court’s November 13, 2013 order. See Tex. R. App. P. 24.

Any alleged action by Smith to execute on the writ of possession after he knew of

our stay order would have violated this court’s order staying execution of the writ

of possession.

      Therefore, we abated the restricted appeal and the mandamus proceeding

for the trial court to conduct a hearing, with Smith present, “to determine why

[Smith] violated this court’s November 13, 2013 order and make sufficient

findings to enable this court to determine whether [Smith] should be held in

contempt for failing to comply with this court’s November 13, 2013 order.” The

trial court’s plenary power over the final default judgment had expired; thus, the


                                          10
trial court had the jurisdiction and authority to do only what this court gave it the

power to do. See Tex. R. Civ. P. 306a(1), 329b(d); Lane Bank Equip. Co. v.

Smith S. Equip., Inc., 10 S.W.3d 308, 310 (Tex. 2000); see also, e.g., Ex parte

Werblud, 536 S.W.2d 542, 544–45 (Tex. 1976) (recognizing propriety of court of

appeals retaining jurisdiction over contempt matter yet referring “matter of taking

testimony and hearing evidence to the judge of a [trial court]”). Indeed, the trial

court had “no authority to take any action” inconsistent with the directives in our

order. Phillips v. Bramlett, 407 S.W.3d 229, 234 (Tex. 2013) (discussing trial

court’s limited authority after appellate remand). We certainly did not give the

trial court authority to parse our abatement order for perceived deficiencies in the

order or to ignore the dictates in that order. If Smith concluded that our order

was deficient or that an “objection” was necessary, the court with the power to

adjudicate that issue was the court that issued the allegedly objectionable order,

i.e., this court and not the trial court.      See Scott & White Mem’l Hosp. v.

Schexnider, 940 S.W.2d 594, 596 (Tex. 1996) (“[T]he time during which the trial

court has authority to impose sanctions on . . . a motion [for sanctions directed to

pre-judgment conduct] is limited to when it retains plenary jurisdiction.”); Warfield

Elec. of Tex., Inc. v. Harry Hines Prop. Venture, 871 S.W.2d 273, 275 (Tex.

App.—Eastland 1994, no writ) (holding trial court could not rule on motion for

sanctions after plenary power expired).




                                          11
      The Mandels were able to prevail upon the trial court to allow the

presentation of evidence on the issue properly before that court. The Mandels

proffered undisputed evidence at the hearing regarding the specifics of Smith’s

contemptuous actions, and Smith, although given the opportunity to dispute

these facts, relied upon his valuable rights and chose not to do so.

      Based on the Mandels’ verified and certified evidence offered in support of

their mandamus petition and based on the evidence proffered at the trial court’s

February 5 hearing, Constable Ron Smith is hereby ORDERED to personally

appear in the 431st District Court of Denton County, Texas, and show cause, if

any, why he should not be found in contempt of court for willfully disobeying the

stay order of this court entered on November 13, 2013, by the following specific

acts: On November 13, 2013 and November 14, 2013, Smith executed a writ of

possession—issued in cause number 2011-0490-431 and styled Lewisville

Independent School District, County of Denton, and City of Plano versus Ross

Mandel and Lea Mandel—and removed the Mandels’ possessions from the

home located at 6648 Castle Pines Drive, City of Plano, Denton County, Texas,

after receiving oral notice and a written copy of this court’s order staying

execution of the writ of possession.

      Therefore, no later than March 25, 2014, the trial court shall conduct a

show-cause hearing, with Smith present, to determine why Smith should not be

held in contempt of this court for his failure to comply with our November 13,


                                        12
2013 order. The trial court shall inform Smith that if he cannot show just cause to

excuse his contempt, this court will consider all appropriate sanctions for his

failure to comply with our November 13, 2013 order, including “a fine of not more

than $500 or confinement in the county jail for not more than six months, or both

such a fine and confinement in jail.”      Tex. Gov’t Code Ann. § 21.002(b).          A

second supplemental reporter’s record and clerk’s record shall be filed in this

court no later than April 11, 2014.

      To be perfectly clear, the trial court shall take only the following actions:

      1.    Set a hearing for this matter to be held no later than March 25, 2014.

      2.     Notify all interested parties, including Smith and the attorney that
      represented Smith at the trial court’s February 5, 2014 hearing, of the date,
      time, and location of the hearing.

      3.    At the hearing, advise Smith of the range of contempt sanctions
      available to this court under Tex. Gov’t Code Ann. § 21.002(b).

      4.    Allow Smith to appear and show cause why he should not be held in
      contempt of this court’s November 13, 2013 order staying execution of the
      writ of possession based on his continuing execution of the writ of
      possession for a “minimum of four” hours after Smith received notice of our
      November 13, 2013 order staying execution of the writ of possession.

      5.     Allow the Mandels to proffer any additional evidence regarding
      Smith’s actions surrounding his execution of the writ of possession after he
      received notice of this court’s November 13, 2013 order staying execution
      of the writ of possession.

      6.    Ensure that a second supplemental clerk’s record and a second
      supplemental reporter’s record are filed in this court no later than April 11,
      2014.




                                         13
      After these supplemental records are filed in this court, we will make any

necessary findings and conclusions and will determine the appropriate sanction,

if any, for Smith’s actions in violation of our November 13, 2013 order as

specified above.   See, e.g., Oscar M. Telfair, 161 S.W.3d at 171–73.         See

generally Ex parte Vetterick, 744 S.W.2d 598, 599 (Tex. 1988) (orig. proceeding)

(explaining notice requirements of show-cause order).       We ORDER that this

Order to Show Cause be personally served on Constable Ron Smith by “any

person certified under order of the Supreme Court.” Tex. R. Civ. P. 103. The

clerk of this court is directed to transmit a copy of this order to the trial court

judge, the trial court clerk, the attorney of record for each of the parties to the

appeal and the mandamus action, the attorney who filed an amicus brief in the

appeal, and the attorney who appeared on Smith’s behalf at the trial court’s

February 5 hearing.     The appeal and the related mandamus action remain

abated.

      DATED February 28, 2014.

                                                   PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.


      A correct and complete copy of the order of February 28, 2014, is attached

to this NOTICE and fully incorporated for all purposes.

      NOW, THEREFORE, Constable Ron Smith is hereby commanded to show

cause, in the manner and within the period specified in the order of February 28,
                                        14
2014, why he should not be held in contempt of the Court of Appeals for the

Second District of Texas, and why he should not be punished and sanctioned for

not doing so.

      WITNESS MY HAND and the Seal of the Court of Appeals for the Second

District of Texas at the City of Fort Worth, on this the 28th day of February, 2014.




Debra Spisak, Clerk
Second Court of Appeals
401 W. Belknap, Suite 9000
Fort Worth, TX 76196




                                         15